Title: Acct. of the Weather in May [1774]
From: Washington, George
To: 




May 1st. Cool, Wind blowing fresh all day from the Northwest. Also clear.
 


2. Clear and rather Cool. Wind still Northerly.
 



3. Warm in the Morning. Sultry about Noon and exceeding Cold before Night Wind blowing very hard at No. West.
 


4. Very Cold all day with spits of Snow and the Wind blowing hard at No. West.

	
   
   A severe frost this day killed half of GW’s 1,000 acres of wheat, “as it hath also done our fruit, and the foliage of all most all the Forest Trees” (GW to Robert McMickan, 10 May 1774, DLC:GW). Later he wrote to his agent Robert Cary in London that the crop had been equal to his best prospects before the frost.



 


5. Ground Froze, & Ice, killing most things in the Garden the Leaves &ca. Wind at So. West & less Cool blowing pretty fresh however.
 


6. Wind pretty fresh from the So. East, and Cool, though more moderate.
 


7. Calm and pleasant in the forenoon, but a little Windy from the Eastward in the Afternoon.
 


8. A little lowering and warm in the forenoon. Cooler afterwards.
 


9. Lowering most part of the day with not much wind.
 


10th. Clear and tolerably pleasant with but little Wind.
 


11. Much such a day as yesterday.
 


12. Lowering in the forenoon with Rain more or less all the Afternoon. Wind Easterly.
 


13. Misting all day, with but little Wind and that Easterly.
 


14. Again Misting in the Morning with Showers in the Afternoon accompanied in some places with violent Hail.
 


15. Lowering all the forenoon & clear about Noon with but little Wind.
 


16. Clear and Cool, wind abt. No. West & pretty fresh.
 


17. Still Cool, Wind being in the same place.
 



18. Clear and rather incling. to turn warm—there being but little Wind.
 


19. Warm with but little Wind and that Southerly.
 


20. Very warm, with a Thunder Shower in the Afternoon.
 


21st. Very warm in the forenoon with a Thunder Shower in the Afternoon.
 


22. A little Cloudy & still warm.
 


23. Clear and pleasant with the Wind pretty fresh at So. West.
 


24. Warm and clear.
 


25. Warm, with thunder, & some Rain at Night.
 


26. Warm with Rain about Noon & after it.
 


27. Clear and something Cooler.
 


28. Clear and warm with but little Wind & that Southerly.
 


29. Clear and pleasant but somewhat Warm.
 


30. Much such a day as yesterday but the wind pretty fresh from the So. West.
 


31. Much such a day as yesterday.
